Title: Thomas Jefferson to Elizabeth Trist, 28 April 1816
From: Jefferson, Thomas
To: Trist, Elizabeth House


          
            Poplar Forest Apr. 28. 16.
          
          I am here, my dear Madam alive and well, and notwithstanding the murderous histories of the winter, I have not had an hour’s sickness for a twelvemonth past. I feel myself indebted to the fable however for the friendly concern expressed in your letter, which I recieved in good health, by my fireside at Monticello. these stories will come true one of these days, and poor printer Davies need only reserve a while the chapter of comminations he had the labor to compose, and the mortification to recall after striking off some sheets announcing to his readers the happy riddance. but, all joking apart, I am well, and left all well a fortnight ago at Monticello, to which I shall return in two or three days. Ellen past the winter at Washington, with mrs Madison, and has taken a flight to Philadelphia, with mr Dallas’s family. I hope however her return to Monticello nearly as soon as my own. Jefferson is gone to Richmond to bring home my new great grandaughter. your friends mr & mrs Divers are habitually in poor health; well enough only to recieve visits, but not to return them. and this, I think, is all our small news which can interest you.On the general scale of Nations, the greatest wonder is Bonaparte in St Helena. and yet it is where it would have been well for the lives and happiness of millions and millions, had he been deposited twenty years ago. France would now have had a free government, unstained by the enormities she has enabled him to commit on the rest of the world, and unprostrated by the vindictive hand, human or divine, now so heavily bearing on her. she deserved much punishment; and her successes and reverses will be a wholsome lesson to the world hereafter. but she has now had enough, and we may lawfully pray for her resurrection; and I am confident the day is not distant. no one who knows that people, and the elasticity of their character, can believe they will long remain crouched on the earth as at present. they will rise, by acclamation, and woe to their riders! what havoc are we not yet to see! but these sufferings of all Europe will not be lost. a sense of the rights of man is gone forth, and all Europe will, ere long, have representative governments, more or less free. mother-England indeed seems moving in the opposite direction: the wretchedness of her people however under the oppressions of her taxes and national debt, will relieve her also by a revolution, & more purified government.—we are better employed in establishing universities, colleges, canals, roads, maps Etc. what do you say to all this? who could have believed the old dominion would have roused from her supineness, and taken such a scope at her first flight? my only fear is that an hour of repentance may come, and nip in the bud the execution of conceptions so magnanimous. with my friendly respects to mr & mrs Gilmer, accept the assurance of my constant attachment and respect.
          Th: Jefferson
        